IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


RSUI INDEMNITY COMPANY,                    )
                                           )
            Plaintiff,                     )
                                           )
       v.                                  )
                                           ) C.A. No. N13C-10-096 MMJ
SEMPRIS, LLC D/B/A BUDGET                  )CCLD
SAVERS AND PROVELL, INC. F/K/A             )
BUDGET SAVERS,                             )
                                           )
            Defendants.                    )


                          Submitted: September 17, 2014
                            Decided: October 24, 2014

            Upon RSUI Indemnity Company’s Motion for Reargument
                                 DENIED

                                    ORDER

Brian L. Kasprzak, Esquire, Marks, O’Neill, O’Brien, Doherty & Kelly, P.C.,
Thomas K. Hanekamp, Esquire Kathryn A. Formeller, Esquire, Tressler LLP,
Attorneys for Plaintiff

Jennifer C. Wasson, Esquire, Richard L. Horwitz, Esquire, Michael B. Rush,
Esquire, Potter Anderson & Corroon LLP, Craig C. Martin, Esquire, Christopher
C. Dickinson, Esquire, Brienne M. Letourneau, Esquire, Jenner & Block LLP,
Attorneys for Defendants




JOHNSTON, J.
         1.    By Opinion dated September 3, 2014, this Court held:

            No genuine issue of material fact exists that would prevent the
         Court from granting summary judgment. Sempris has met its burden
         to prove the Toney Lawsuit falls within the Policy’s grant of coverage.
         The Court finds that the Toney Lawsuit, arising from alleged
         violations of the TCPA, is not related to the Prior Lawsuits. The
         Court finds that RSUI has failed to prove that any exception exists
         that bars coverage for the Toney Lawsuit. Counts II, III, IV, V and VI
         are not dismissed, as requested by RSUI. The Court finds that RSUI
         has a duty to defend Sempris in the underlying Toney Lawsuit.

           THEREFORE, RSUI’s Motion for Summary Judgment is hereby
         DENIED. Sempris’ Motion for Partial Summary Judgment is hereby
         GRANTED.

         2.    Plaintiff RSUI Indemnity Company (“RSUI”) now moves for

reargument. RSUI contends that the Court misapprehended the law and relevant

facts in finding that the Toney lawsuit involves a claim first made during the RSUI

policy period. RSUI argues the Court should have focused on the similarities, and

not the differences, between the Toney lawsuit and two of the four prior lawsuits

(“Prior Lawsuits”). More specifically, RSUI argues that the Toney lawsuit arises

out of or…involves the same related series of facts, circumstances, situations,

transactions, or events as in the Prior Lawsuits.

         3.    The purpose of moving for reargument is to seek reconsideration of

findings of fact, conclusions of law, or judgment of law. 1 Reargument usually will

be denied unless the moving party demonstrates that the Court overlooked a


1
    Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (1969).
                                           2
precedent or legal principle that would have a controlling effect, or that it has

misapprehended the law or the facts in a manner affecting the outcome of the

decision. “A motion for reargument should not be used merely to rehash the

arguments already decided by the court.” 2

      4.      In the Opinion, the Court explicitly addressed the issue Plaintiff seeks

to reargue.    The Court went through a detailed factual analysis of the Prior

Lawsuits. The Court then compared the facts of the Prior Lawsuits to the facts and

claims of the Toney lawsuit. At the end of the analysis, the Court found that the

facts underlying the Prior Lawsuits were not similar to the facts in the Toney

lawsuit. The Court also considered the legal precedent argued by the Plaintiff and

found it to be distinguishable from the facts and circumstances presented in the

Toney lawsuit. As a result, the Court found that the Toney lawsuit was filed within

the relevant policy period and fell within the insuring agreement.

      5.      The Court did not overlook a controlling precedent or legal principle,

or misapprehend the law or the facts in a manner affecting the outcome of the

decision.




2
 Wilmington Trust Co. v. Nix, Del. Super., 2002 WL 356371, Witham, J. (Feb. 21,
2002); Whitsett v. Capital School District, Del. Super., C.A. No. 97C-04-032
Vaughn, J. (Jan. 28, 1999); Monsanto Co. v. Aetna Casualty & Surety Co., Del.
Super., C.A. No. 88-JA-118, Ridgeley, P.J. (Jan. 14, 1994).
                                          3
THEREFORE, Plaintiff’s Motion for Reargument is hereby DENIED.

IT IS SO ORDERED.




                                    /s/__Mary M. Johnston___________
                                    The Honorable Mary M. Johnston




                             4